DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 01/11/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1 and 5-11 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "configured separately to optical fibers" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The limitation "configured separately to optical fibers" was not mentioned in the original description and, furthermore, the scope of this limitation is unclear in light of the specification.
Claims 5-11 are rejected under this section as being dependent upon rejected claim 1. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 6,434,313 to Clapp, Jr. et al. (hereinafter “Clapp”).  
In re claim 1, Clapp discloses an optical fiber joint, see Figures 1-5, comprising:
a support member (frame 13 and/or main tray 17)
a plurality of optical fiber storage trays/cassettes (28/77) connected to the support member (13/17), wherein the optical fiber joint is configured such that: 
an optical splitter (79) (Fig. 4) is receivable within one of the optical fiber storage trays (28/77) the optical splitter (79) comprising one or more input optical fibers (49) and a plurality of output optical fibers (83, 85), 

unspliced optical splitter output optical fibers (47, 59) are storable within a plurality of optical fiber storage apparatuses (29), each of which is external to the plurality of optical fiber storage trays (28/77), connected to an opposed side of the support member (13/17) with respect to the plurality of optical fiber storage trays (28/77), and configured separately to any optical fibers not stored within the storage apparatuses (29).  See columns 2-5 of Clapp for further details. 

In re claims 5 and 6, each of the plurality of optical fiber storage trays (28/77) of Clapp receives at least one optical splitter (79) therein. 

In re claim 7, the storage apparatus (29) of Clapp stores optical fiber(s) and, therefore, is also capable of storing together unspliced optical splitter output optical fibers from the optical splitter (79) of Clapp.

In re claims 8 and 9, as seen in Figure 4 of Clapp, two single optical splices (87, 89) are storable in one or more of the plurality of optical fiber storage trays (28/77) of Clapp’s optical fiber joint.

In re claim 10, as apparent in view of Figure 3 of Clapp, his optical fiber joint is configured to receive one or more input optical fiber cables and one or more output optical fiber cables.

In re claim 11, Clapp further discloses wherein, 
an optical splitter (79) is received within one of the plurality of optical fiber storage trays (28/77), the optical splitter (79) comprising one or more input optical fibers (83, 85, 101-107) and a plurality of output optical fibers (49, 93, 95),  
the optical fiber joint receives one or more input optical fiber cables (57, Express cable (out)) and one or more output optical fiber cables (41), 
one or more optical fibers (45) from the output optical fiber cables (41) are optically spliced to respective optical splitter output optical fibers (49) (see col. 3, lines 41-50), 
optical splices (87/89) and associated optical fibers (93, 95) are stored within one of the plurality of optical fiber storage trays (28/77), and 
unspliced optical splitter output optical fibers (47, 59) are stored within an optical fiber storage apparatus (29) which is external to the plurality of optical fiber storage trays (28/77) .  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 8,873,924 to Wei et al. (“Wei”) in view of Clapp.
In re claim 1, Wei discloses an optical fiber joint, see Figures 1-3, comprising:
a support member (142)
a plurality of optical fiber storage trays/cassettes (180) connected to the support member (142),  and 
See columns 3-7 of Wei for further details. 

Thus, Wei only differs from claim 1 in that he does not expressly disclose that his optical fiber joint is configured such that:
an optical splitter is receivable within one of the optical fiber storage trays (180) the optical splitter comprising one or more input optical fibers and a plurality of output optical fibers, and 
spliced optical splitter output optical fibers and a respective optical splice and a further optical fiber are storable within one of the plurality of optical fiber storage trays (180).

 Clapp, as previously discussed, discloses: 
an optical splitter (79) (Fig. 4) is receivable within one of optical fiber storage trays (28/77) the optical splitter (79) comprising one or more input optical fibers (49) and a plurality of output optical fibers (83, 85), and 
spliced optical splitter output optical fibers (83, 85) and a respective optical splice (87/89) and a further optical fiber (93, 95) are storable within one of the plurality of optical fiber storage trays (28/77).  See the previous remarks regarding Clapp above.  



In re claims 5 and 6, each of the plurality of optical fiber storage trays (28/77) of Clapp receives at least one optical splitter (79) therein. The aforementioned features of Clapp would have also been combined with Wei for the same reason(s) mentioned with respect to claim 1.

In re claim 7, the storage apparatus (149) of Wei stores optical fiber(s) and, therefore, would have been capable of storing together unspliced optical splitter output optical fibers from the optical splitter (79) of Wei.

In re claims 8 and 9, as seen in Figure 4 of Clapp, two single optical splices (87, 89) are storable in one or more of the plurality of optical fiber storage trays (28/77) of Clapp.  The aforementioned features of Clapp would have also been combined with Wei for the same reason(s) mentioned with respect to claim 1.

In re claim 10, the optical fiber joint of Wei is configured to receive one or more input optical fiber cables and one or more output optical fiber cables via ports (114).

In re claim 11, Clapp further discloses wherein, 
an optical splitter (79) is received within one of the plurality of optical fiber storage trays (28/77), the optical splitter (79) comprising one or more input optical fibers 
his optical fiber joint receives one or more input optical fiber cables (57, Express cable (out)) and one or more output optical fiber cables (41), 
one or more optical fibers (45) from the output optical fiber cables (41) are optically spliced to respective optical splitter output optical fibers (49) (see col. 3, lines 41-50), 
optical splices (87/89) and associated optical fibers (93, 95) are stored within one of the plurality of optical fiber storage trays (28/77), and 
unspliced optical splitter output optical fibers (47, 59) are stored within an optical fiber storage apparatus (29) which is external to the plurality of optical fiber storage trays (28/77) .  The aforementioned features of Clapp would have also been combined with Wei for the same reason(s) mentioned with respect to claim 1.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        





or
February 23, 2021